Case 2:21-cv-00482 Document 2 Filed 01/19/21 Pagelof3 Page ID#:74
UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL COVER SHEET
I. (a) PLAINTIFFS ( Check box if you are representing yourself [| ) DEFENDANTS = (Check box if you are representing yourself [| )
CALIFORNIA CAPITAL INSURANCE COMPANY as subrogee of its insureds Michael TARGET CORPORATION

Weiss and Lara Weiss

 

(b) County of Residence of First Listed Plaintiff LOS ANGELES
(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant MINNESOTA
(IN U.S. PLAINTIFF CASES ONLY)

 

Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.

(c) Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.
RESNICK & LOUIS, P.C.

515 S. Flower Street, 18th Floor, Los Angeles, CA 90071
(213) 419-5063

Sally Noma, Esq.
NOMA LAW FIRM
505 14th Street, Suite 900, Oakland, CA 94612 (415) 493-0755

 

 

Il. BASIS OF JURISDICTION (Place an X in one box only.) Il. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
(Place an X in one box for plaintiff and one for defendant)
. PTF DEF ts PTF DEF

1. U.S. Government 3. Federal Question (U.S. Citizen of This State of) 1 Meotporated orPlindpal Place pag | 4
Plaintiff Government Not a Party) of Business in this State

Citizen of Another State [7] 2. [[] 2. Incorporated and Principal Place [] 5 5

of Business in Another State
2. U.S. Government 4. Diversity (Indicate Citizenship _ |Citizen or Subject of a : :
. Foreign Nation 6 6

Defendant x of Parties in Item III) Foreign Country [12.613 '9 O L

 

 

IV. ORIGIN (Place an X in one box only.)

Ol 1. Original 2. Removed from Zz 3. Remanded from O 4. Reinstated or ra 5. Transferred from Another CO 6 ee Oo S deseo
Proceeding State Court Appellate Court Reopened District (Specify) Transfer Direct File

 

 

V. REQUESTED IN COMPLAINT: JURY DEMAND: Yes [|] No (Check "Yes" only if demanded in complaint.)

CLASS ACTION under F.R.Cv.P. 23: [_]Yes No [_] MONEY DEMANDED IN COMPLAINT: $
VI. CAUSE OF ACTION (cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)

Negligence and Premises Liability

 

Vil. NATURE OF SUIT (Place an X in one box only).

 

 

 

 

 

S OTHER STATUTES CONTRACT REAL PROPERTY CONT. IMMIGRATION PRISONER PETITIONS PROPERTY RIGHTS
[1] 375 False Claims Act |[_] 110 Insurance [-] 240 Torts to Land Ol a etealeation Habeas Corpus: [_] 820 Copyrights
ication
376 Qui Tam [1] 120 Marine [] 245 Tort Product ne L] 463 Alien Detainee [J 830 Patent
EF] (31 USC 3729(a)) Liability 465 Other Oo 510 Motions to Vacate ;
[-] 130 Miller Act [J 290 all Other Real {C1 immigration Actions Sentence Foye cet Abbigviated
[400 State 140 Negotiable Property TORTS [] 530 General New Drug Application
Reapportionment im Instrument ne cana 7 PERSONAL PROPERTY |[ | 535 Death Penalty [_] 840 Trademark
[] 410 Antitrust 150 Recovery of RSONAL INJUR 370 Other Fraud
ther: SOCIAL SECURITY
[] 430 Banks and Banking |] Overpayment & |[] 310 Airplane O Suet [_] 867 HIA (1395ff)
pe Enforcement of 315 Airplane [J 371 Truth in Lending |[_] 540 Mandamus/Other
oO ao comnts cc Judgment L] Product Liability 380 Other Personal |L1 550 Civil Rights [J 862 Black Lung (923)
[J 460 Deportation L] 151 Medicare Act | a pene LI Property Damage 555 Prison Condition _|[_] 863 DIWC/DIWW (405 (g))
ander
470 Racketeer Influ- 152 Recovery of ; 385 Property Damage 560 Civil Detainee 864 SSID Title XVI
C] enced & Corrupt Org. |[_] Defaulted Student |[] Liability Emplayers’. JL] Product Liability Conditions of O
Fl 286 <onsigicr ce Loan (Excl. Vet.) ry aiiiaine BANKRUPTCY Confinement [_] 865 RSI (405 (g))
1
FORFEITURE/PENALTY
[-] 490 Cable/Sat TV a Recovery of 345 Marine Product |[/] je 28 FEDERAL TAX SUITS |
7 [_] Overpayment of {[] ja. 625 Drug Related inti
850 S ties/Com- Liability ; 870 Taxes (U.S. Plaintiff or
Securities/Com Vet, Benefits ; L] Seizure of Property21 |]
OT trod h , 423 Withdrawal 28 p Defendant)
modities/Exchange 160 Stockholders: |L] 350MotorVehicle |[] Uscisy USC 281 B91 IRS third Batty 2EUSC
Oo oe Other Statutory |L1 suits Oo oe ee CIVIL RIGHTS [] 690 Other CI 7609 ~
ctions roduct Liabili
[1] 891 Agricultural Acts |] ee 360 Other Personal |L] 440 Other Civil Rights oF ~~. a —
: Injury [] 441 Voting Cc air Labor Standards
893 Environmental i Act
| 195 Contract 362 Personal Injury-
sae Keston ae CI product Liabitity {CI mea Malpratice [_] 442 Employment [] 720 Labor/Mgmt.
re of Info. A i i
Fl Aa [1] 196Franchise |; 365 Personal Injury- [7] ce eter: Relations
pEREEEoea Product Liability [_] 740 Railway Labor Act
[-] 896 Arbitration 367 Health Care/ 445 American with : :
; [] 210 Land [] Pharmaceutical [] Disabilities- oO 7ol Femillyane Medical
899 Admin. Procedures Condemnation Personal Injury Employment Leave Act
CO hoon Be of Appeal of [1] 220 Foreclosure Product Liability g 446 American with | 790 Other Labor
gency Decision Disabilities-Other Litigation
950 Constitutionality of | 230Rent Lease & |[] poe Asbestos 791 Employee Ret. |
Personal Inju i mployee Ret. Inc.
LI state Statutes Ejectment Product Liability L] 448 Education LC] Security Act

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOR OFFICE USE ONLY:

Case Number:

 

CV-71 (05/17)

CIVIL COVER SHEET

Page 1 of 3
Case 2:21-cv-00482 Document 2 Filed 01/19/21 Page 2of3 Page ID#:75
UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA

Vill.

CIVIL COVER SHEET

VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject

to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

 

QUESTION A: Was this case removed
from state court?

Yes [] No

box to the right that applies, enter the
corresponding division in response to
Question E, below, and continue from there.

STATE CASE WAS PENDING IN THE COUNTY OF:

INITIAL DIVISION IN CACD IS:

 

 

If"no, " skip to Question B. If "yes," check the

 

Los Angeles, Ventura, Santa Barbara, or San Luis Obispo Western
[_] Orange Southern
[_] Riverside or San Bernardino Eastern

 

 

 

QUESTION B: Is the United States, or
one of its agencies or employees, a
PLAINTIFF in this action?

[] Yes No

If "no," skip to Question C. If "yes," answer
Question B.1, at right.

B.1. Do 50% or more of the defendants who reside in
the district reside in Orange Co.?

wa

check one of the boxes to the right

YES. Your case will initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, below, and continue
from there.

 

NO. Continue to Question B.2.

 

B.2. Do 50% or more of the defendants who reside in
the district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

YES. Your case will initially be assigned to the Eastern Division.
Enter "Eastern" in response to Question E, below, and continue
from there.

 

check one of the boxes to the right

=>

NO. Your case will initially be assigned to the Western Division.
Enter "Western" in response to Question E, below, and continue
from there.

 

 

QUESTION C: Is the United States, or
one of its agencies or employees, a
DEFENDANT in this action?

(1 Yes No

If "no," skip to Question D. If "yes," answer
Question C.1, at right.

C.1. Do 50% or more of the plaintiffs who reside in the
district reside in Orange Co.?

=>

YES. Your case will initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, below, and continue
from there.

 

check one of the boxes to the right

NO. Continue to Question C.2.

 

 

€.2. Do 50% or more of the plaintiffs who reside in the
district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together)

YES. Your case will initially be assigned to the Eastern Division.
Enter "Eastern" in response to Question E, below, and continue
from there.

 

=

check one of the boxes to the right

 

NO. Your case will initially be assigned to the Western Division.

 

 

[_] Enter "Western" in response to Question E, below, and continue
from there.

A. B. Cc.
oo. Riverside or San Los Angeles, Ventura
@ > y 7
QUESTION D: Location of plaintiffs and defendants? Orange County Bernardino County | Santa Barbara, or San
Luis Obispo County

Indicate the location(s) in which 50% or more of plaintiffs who reside in this district [J C
reside. (Check up to two boxes, or leave blank if none of these choices apply.)

 

district reside. (Check
apply.)

Indicate the location(s) in which 50% or more of defendants who reside in this
up to two boxes, or leave blank if none of these choices

 

O

O L

 

 

 

 

[| Yes

D.1. Is there at least one answer in Column A?

If "yes," your case will initially be assigned to the
SOUTHERN DIVISION.
Enter "Southern" in response to Question E, below, and continue from there.

If"no," go to question D2 to the right.

[Xx] No

=p

D.2. Is there at least one answer in Column B?

[_] Yes No

If "yes," your case will initially be assigned to the

EASTERN DIVISION.

Enter "Eastern" in response to Question E, below.

If "no," your case will be assigned to the WESTERN DIVISION.

Enter "Western" in response to Question E, below.

 

QUESTION E: Initial Division?

INITIAL DIVISION IN CACD

 

Enter the initial division determined by Question A, B, C, or D above: ===>

 

Western

 

QUESTION F: Northern Counties?

 

 

Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara,

or San Luis Obispo counties?

[] Yes []No

 

CV-71 (05/17)

CIVIL COVER SHEET

Page 2 of 3

 

 
Case 2:21-cv-00482 Document 2 Filed 01/19/21 Page 3of3 Page ID#:76

UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court? NO [| YES

If yes, list case number(s):

 

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?
NO [] YES

If yes, list case number(s):

 

Civil cases are related when they (check all that apply):
[| A. Arise from the same or a closely related transaction, happening, or event;
[| B. Call for determination of the same or substantially related or similar questions of law and fact; or

E] C. For other reasons would entail substantial duplication of labor if heard by different judges.

Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.

A civil forfeiture case and a criminal case are related when they (check all that apply):
LE] A. Arise from the same or a closely related transaction, happening, or event;
[| B. Call for determination of the same or substantially related or similar questions of law and fact; or

C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
labor if heard by different judges.

 

X. SIGNATURE OF ATTORNEY
(OR SELF-REPRESENTED LITIGANT): /S/ Martin Holly DATE: January 15, 2021

 

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).

 

 

Key to Statistical codes relating to Social Security Cases:

Nature of SuitCode Abbreviation Substantive Statement of Cause of Action

All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,

861 HIA include claims by hospitals, skilled nursing facilities, etc,, for certification as providers of services under the program.
(42 U.S.C. 1935FF(b))

862 BL All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
923)

863 DIWC All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

863 DIww All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
amended. (42 U.S.C. 405 (g))
All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as

864 SSID amended

865 RSI All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.

(42 U.S.C. 405 (g))

 

CV-71 (05/17) CIVIL COVER SHEET Page 3 of 3
